Citation Nr: 0629541	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-38 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal 
with a July 2002 rating decision that denied service 
connection for diabetes mellitus and denied reopening a claim 
for service connection for hepatitis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Edward M. Daniels


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION


The veteran served on active duty from October 1965 to August 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New York, New York.  The Board, 
herein, finds that the claim concerning the timeliness of the 
substantive appeal of a July 2002 rating decision is moot.  
As such, the Board has listed on the title page above the 
issues concerning entitlement to service connection for 
diabetes mellitus and whether new and material evidence has 
been received to reopen a claim for service connection for 
hepatitis.  Those issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's notice of disagreement with the July 2002 
rating decision was timely.  

2.  The statement of the case issued in August 2004 was not 
mailed to the veteran's last known address.




CONCLUSION OF LAW

The issue of whether the veteran filed a timely substantive 
appeal with a July 2002 rating decision is dismissed as moot.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, a rating decision was issued in July 2002 by 
which service connection for diabetes mellitus was denied and 
his hepatitis claim was not reopened.  The veteran filed a 
notice of disagreement in July 2003.  He filed a substantive 
appeal in March 2004.  A statement of the case (SOC), 
however, was not issued until August 2004.  No substantive 
appeal was received within 60 days of the mailing of the SOC.  

An appeal consists of a timely notice of disagreement in 
writing and, after a SOC has been furnished, a timely 
substantive appeal.  38 C.F.R. §§ 20.200 (2006) (emphasis 
added.)  See also 38 U.S.C.A. § 7105(a) (West 2002) 
(Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed by this 
section.) (emphasis added.) 

Regardless of the fact that the veteran did not file a timely 
substantive appeal following his SOC, the August 2004 SOC was 
not mailed to the veteran's last known address.  Rather, the 
copy of record was not addressed to the veteran's address but 
to the veteran's representative's address.  (In addition, 
there is a RO envelope date stamped in August 2004 that was 
returned by the post office as "Attempted Not Known".)  
Accordingly, there is evidence to rebut the presumption of 
regularity that the notice was sent in the regular course of 
government action.  (See Crain v. Principi, 17 Vet. App. 182, 
186 (2003) (in order for the presumption of regularity of 
mailing to attach, Department of Veterans Affairs must mail 
notice to latest address of record.)  Copies of the SOC 
should be issued to a claimant and his representative.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  As there is no 
evidence that a SOC was mailed to the veteran's last known 
adress, the issue as to whether he filed a timely appeal is 
moot and, accordingly, this issue must be dismissed.  

As the law is determinative in the instant case, the 
provisions of the Veterans Claims Assistance Act of 2000 are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


ORDER

The issue of whether the veteran filed a timely substantive 
appeal with a July 2002 rating decision is dismissed as moot.


REMAND

As indicated, the veteran filed a timely notice of 
disagreement with the July 2002 rating decision but the 
August 2004 SOC was not mailed to the veteran at his last 
known address.  As such, procedural due process concerns 
require that the RO send the veteran the statement of the 
case.  

Accordingly, this case is REMANDED for the following action:

After complying with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran (to his last known address) and 
his agent representative concerning the 
issues of entitlement service connection 
for diabetes mellitus and whether new and 
material evidence has been received to 
reopen his claim of entitlement to 
service connection for hepatitis.  The 
veteran should be informed as to his 
appellate rights and the actions 
necessary to perfect an appeal as to 
these issues.  

In the event that a timely substantive 
appeal is filed, and prior to returning 
the case to the Board, the RO should also 
ensure that any notification duties in 
accordance with the VCAA, Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) have been satisfied.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


